DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/15/2019 has been entered.  Claims 1-15 are pending in this Office action.
Information Disclosure Statement
The information disclosure statement filed on 12/04/2018 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2, the term “wherein the channel information Cmj(f)” lacks antecedent basis because the term Cmj(f) is not previously recited; line 2, the term “the following equation (1)” lacks antecedent basis; wherein the equation (1) is not previously recited. 

Regarding claim 13, line 2, the term “wherein the channel information Cmj(f)” lacks antecedent basis because the term Cmj(f) is not previously recited.  The claim 13 only depends on claims 12, 11, and 7 not claim 10; line 2, the term “the following equation (1)” lacks antecedent basis; wherein the equation (1) is not previously recited.
Claims contain numerous antecedent basis problems and unclear as mentioned above.  Therefore; they cannot be distinguished with any accuracy.  Applicant is advised to carefully review and rephrase the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 is drawn to a program storage medium (also called machine readable medium or storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, specification does not show, any "non-transitory medium". Therefore it is not specifically defined that computer readable medium is a transitory medium or not. Claim 15 may be amended to narrow the claim to cover only statutory embodiments to 
Examiner suggestion " A non-transitory storage medium in which a program configured to control a lower radio base station….”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0327287) hereinafter Kim submitted in IDS filed on 04/02/2019 in view of Uchino et al (US 2016/0142924) hereinafter Uchino.
Regarding claim 1, Kim discloses a lower radio base station comprising: an acquisition unit to acquire channel information indicating a channel state between the lower radio base station and one or more mobile terminals (see Abstract, [0010]); a scheduler unit to transmit the channel information to a higher radio base station, and 
Uchino discloses a use of the lower radio base station to transmit the channel information to a higher radio base station (see [0031], [0033], [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to enable the lower radio base station to transmit the channel information to a higher radio base station as taught Uchino in the teachings of Kim in order to manage a priority of each radio base station, each cell or each RRC message.
Claim 5 is similar to claim 1.  Therefore; claim 5 is rejected under a similar rationale.
Claim 14 is similar to claim 1.  Kim further discloses a control circuit to control a lower radio base station (see [0004], [0005]).  Therefore; claim 14 is rejected under a similar rationale.
Claim 15 is similar to claim 1.  Therefore; claim 15 is rejected under a similar rationale.
Allowable Subject Matter
Claims 2-3, 6-9, and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattad et al (US 2018/0091206) disclose a method and apparatus for optimizing
power distribution between symbols.
	Yamazaki et al (US 2013/00115989) disclose a radio communication system, radio base station, and base station parameter-adjustment method.
	Ida (US 2009/0225729) discloses a radio base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 31, 2021